Citation Nr: 0012366	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-08 479A	)	DATE
	)
	)


THE ISSUE

Whether a decision of October 10, 1989, by the Board of 
Veterans' Appeals, denying entitlement to service connection 
for a psychiatric disability, involved clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran, who is the moving party.  
In a statement received in June 1998, the moving party 
claimed that a Board decision of October 10, 1989, involved 
clear and unmistakable error (CUE) by denying his claim of 
entitlement to service connection for a psychiatric 
disability.  His statement was accepted as a request for 
review of the Board's October 10, 1989, decision on the 
grounds of CUE.  See 38 C.F.R. § 20.1404(a) (1999).


FINDING OF FACT

The October 10, 1989, Board decision was adequately supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied, or that the 
decision was undebatably erroneous. 



CONCLUSION OF LAW

The October 10, 1989, Board decision, which denied a claim of 
entitlement to service connection for a psychiatric 
disability, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1400, 20.1403 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In the instant case, at the time of the Board's October 1989 
decision, denying entitlement to service connection for a 
psychiatric disability, the evidence of record included: the 
veteran's service medical records; his service personnel 
records; records of postservice medical treatment at a 
private hospital and at a state psychiatric center; a notice 
of a decision in May 1985 by the Social Security 
Administration (SSA) granting the veteran's claim for 
disability benefits; reports of VA psychiatric examinations 
in September 1985 and May 1988; and statements by the 
veteran.

The veteran, through his representative, has alleged that the 
Board committed four errors in the decision of October 1989.

First, it is alleged that the Board should have obtained the 
report of a medical examination referred to in the SSA's May 
1985 notice of decision.  Second, it is alleged that the VA 
psychiatric examination of May 1988 was inadequate and that 
the Board should have directed that another psychiatric 
examination of the veteran be conducted.  However, both the 
first and second allegations of error consist of contentions 
that VA failed to assist the veteran in the development of 
facts pertinent to his claim, under 38 U.S.C.A. § 5107(a).  
However, applicable regulations provide that any failure to 
fulfill the duty to assist is not CUE, and so the first and 
second allegations are without merit.  See 38 C.F.R. 
§ 20.1403(d).

Third, it is alleged that a progress note dated in April 1987 
in the records of an Illinois Department of Mental Health 
facility was evidence that the veteran suffered from post-
traumatic stress disorder (PTSD).  That progress note 
indicated that the veteran's therapist had conferred with the 
supervising physician, who advised the therapist to further 
explore the veteran's experiences in Vietnam, and that it 
might become necessary to transfer the veteran to a VA PTSD 
treatment program.

With reference to the April 1987 progress note, the Board 
observes that the note did not, by its terms, contain an 
actual diagnosis of PTSD or relate a diagnosis of PTSD to a 
stressor or stressors experienced by the veteran during 
service in Vietnam.  In fact, a review of the records as a 
whole shows that various possible psychiatric disorders, 
including PTSD were merely being considered by medical 
personnel during the course of treatment.  The evidence of 
record as of October 1989 was interpreted as showing that the 
veteran suffered from an anxiety condition.  The veteran at 
that time was contending that this disorder was first 
manifested during service, but the Board (after remanding for 
further development in December 1986) determined (after 
weighing the evidence) that there was no relationship to 
service.  The veteran in this third allegation of error is 
essentially expressing a disagreement as to how the facts 
were weighed or evaluated by the Board in October 1989.  Such 
a disagreement as to how the evidence was weighed is not CUE.  
See 38 C.F.R. § 20.1403(d).

Fourth, it is alleged that, in the October 1989 decision, the 
Board did not properly apply the provisions of 38 C.F.R. 
§ 3.304(d).  That regulation provided in 1989, as it does 
now, that satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 C.F.R. 
§ 3.304(d) (1989).

The fourth allegation of error evidently refers to a 
statement in support of claim received from the veteran in 
February 1987.  In that statement, the veteran, who was a 
recipient of the Combat Infantryman Badge, said that he had 
had an emotional problem since 1963, which was ultimately 
diagnosed as "anxiety and stress."  He stated that the 
first time something did not seem right was in 1963 when he 
was driving an Army truck and became afraid; after that, he 
said, it seemed like he couldn't do anything stressful.

The Board notes that the veteran's February 1987 statement 
did not, by its terms, indicate that he incurred an acquired 
psychiatric illness in combat, and, in fact, did not refer to 
a combat situation.  Therefore, the veteran's argument that 
his statement of February 1987 required the Board to grant 
him service connection for a psychiatric disability amounts 
only to a disagreement as to how the Board weighed and 
evaluated an item of evidence, which is not CUE.  38 C.F.R. 
§ 20.1403(d).

In sum, for the reasons stated above, in the decision of 
October 10, 1989, the Board did not commit any error of law 
or fact constituting CUE.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1403.    


ORDER

The motion for revision of the Board's decision of October 
10, 1989, on the grounds of CUE is denied.


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals

 


